DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 11 – The claim recites “a virtual chart logic configured to: generate… generate… provide….” See MPEP 2181. The claim limitation uses the term a virtual chart logic. The “virtual chart logic” is modified by functional language “configured to: generate… generate… provide….” The virtual chart logic is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. Support for the virtual chart logic can be found in the Spec. at [0036], [0038]-[0042]. The specification describes a server with memory via a computing service or standalone device for carrying out the steps of the logics. The recited paragraphs detail the steps required for the generating and providing limitations for virtual chart logic. 
Regarding Claim 11 – The claim recites “a provider subscription logic configured to receive….” See MPEP 2181. The claim limitation uses the term a provider subscription logic. The “provider subscription logic” is modified by functional language “configured to receive….” The provider subscription logic is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. Support for the provider subscription logic can be found in the Spec. at [0036], [0043]. The specification describes a server with memory via a computing service or standalone device for carrying out the steps of the logics. The provider subscription logic discussed in the above paragraphs uses texts, emails, and other notifications to receive data via the computing device and server. 
Regarding Claim 11 – The claim recites “a session logic configured to generate… provide….” See MPEP 2181. The claim limitation uses the term a session logic. The “session logic” is modified by functional language “configured to generate… provide ….” The session logic is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. Support for the session logic can be found in the Spec. at [0036], [0044]-[0046]. The specification describes a server with memory via a computing service or standalone device for carrying out the steps of the logics. The session logic steps to generate secure sessions and provide a method of acceptance is discussed in the paragraphs mentioned above. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the machine learning systems" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 16 recites the limitation "the one or more machine learning systems" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10 are drawn to a method for providing computerized medical communications, which is within the four statutory categories (i.e. process). Claims 11-20 are drawn to a system for providing computerized medical communications, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claim 1) recites: 
A  computerized medical communication system comprising: 
a processor; and 
a memory communicatively coupled to the processor, the memory comprises: 
a virtual chart logic configured to: 
receive patient account data relating to a patient; 
generate a plurality of questions configured to elicit responses from the patient; 
generate virtual chart data based on answers received from the patient in response to the generated plurality of questions; 
provide the virtual chart data within an authenticated session; 
a provider subscription logic configured to receive provider data in response to medical providers subscribing to the medical communication system; and 
a session logic configured to: 
generate a secure session between the patient and the provider based on at least the patient account data and the provider data; and 
provide, in response to the termination of the secure session, a method of acceptance to the patient to indicate an approval of the secure session termination.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the processor, memory coupled to the processor, virtual chart logic, provider subscription logic, session logic, the limitations in the context of this claim encompass an automation of organizing patient and provider information in order to generate a secure communication session. If a claim limitation, under its broadest reasonable interpretation, covers personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-20 reciting particular aspects of providing computerized medical communications). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 11 (and substantially similar with independent claim 1) recites: 
A  computerized medical communication system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a memory communicatively coupled to the processor, the memory comprises: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a virtual chart logic configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive patient account data relating to a patient; 
generate a plurality of questions configured to elicit responses from the patient; 
generate virtual (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) chart data based on answers received from the patient in response to the generated plurality of questions; 
provide the virtual (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) chart data within an authenticated session; 
a provider subscription logic configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) receive provider data in response to medical providers subscribing to the medical communication system; and 
a session logic configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
generate a secure session between the patient and the provider based on at least the patient account data and the provider data; and 
provide, in response to the termination of the secure session, a method of acceptance to the patient to indicate an approval of the secure session termination.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor, memory coupled to the processor, virtual chart logic, provider subscription logic, session logic, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0014], [0015], [0032], [0038]-[0046], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 6, 8-10, 13-16, 20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4-5, 12, 18-19 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-10 and 12-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor, memory coupled to the processor, virtual chart logic, provider subscription logic, session logic, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0014], [0015], [0032], [0038]-[0046]; see also Shaya (US 2018/0110475) in view of McGarvey et al. (US 2020/0020454)); using a processor coupled with a memory, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (US 2018/0110475) in view of McGarvey et al. (US 2020/0020454).
Regarding claim 1, Shaya discloses a method of providing computerized medical communications comprising: 
receiving patient account data associated with a patient; (Shaya [0017] discloses receiving patient identification data)
generating a plurality of questions configured to elicit responses from the patient; transmitting the generated plurality of questions to the patient; (Shaya [0026] discloses steps for providing a consultation include the patient selecting which specialist they want and then having the patient fill out a questionnaire about the patient’s health history) 
generating a secure session with a session logic between the patient and a provider based on at least the patient account data and provider data; (Shaya [0017] discloses receiving patient identification data and diagnostic data and then establishing a video conference with a provider [0026] discloses the provider to be consulted is one that the patient selected as one they would like to see as their specialist [0067] discloses the system allowing a patient and physician to conduct video conference calls. In one implementation, system 20 is configured to allow a patient and physician to conduct secure, encrypted video conference calls [0071] discloses that the video conferencing server 42 can be configured to require users to provide passwords or other evidence of their authorization to participate in a video conference to maintain a secure session) 
providing data to the provider during the secured session; (Shaya [0094] discloses a conference call is then initiated with videoconferencing server 42. Videoconferencing server 42 transmits data to physician device 38 indicating that a call has been initiated. [0099] discloses encrypting patient data and allowing the physician to have access via permission rights to the patient data during the conference calls)
terminating the secured session; and providing a method of acceptance to the patient to indicate an approval of the secured session termination. (Shaya [0186] discloses that following the video consultation at step 1395, the system can prompt a user to complete a quality survey at step 1396 followed by closing the video session at step 1397)
Shaya does not appear to explicitly disclose receiving response data from the patient wherein the response data is generated based on the transmitted plurality of questions; generating virtual chart data with a virtual chart logic based on the received response data; receiving provider data with a provider subscription logic comprising subscribed providers. However, McGarvey teaches it is old and well-known in the art of patient provider matching and data processing to:
receive response data from the patient wherein the response data is generated based on the transmitted plurality of questions; (McGarvey [0076] teaches comparing patient and provider “personas” from the personality assessment (412) {construed as receiving response data based on the questions from the personality assessment - see [0073]})
generate virtual chart data with a virtual chart logic based on the received response data; (McGarvey [0090] teaches the empathetic interaction subsystem 600 provides an ongoing feedback loop and learning process for identifying the patients, provider-patient relationships and matches, personalities, skillsets, price points, and care interaction circumstances that lead to positive care experiences, the subsystem enables a variety of care-improvement methods. In one embodiment of an improved method of patient care shown in FIG. 17 (660), the empathetic interaction module 122 may select for the patient 52 a set of questions from a list of personalized health questions 654 stored in the interaction database 88 of FIG. 1C (662) [0039] teaches the databases 82, 84, 86, 88 may include any suitable type of application or data structure that may be configured as a data repository. For example, the databases may be configured as relational databases that include one or more tables of columns and rows that may be searched or queried according to a query language, such as a version of Structured Query Language (SQL) {using responses to gather more data for the feedback loop, which is then stored in the database is the chart data, where the database stores the information in a chart})
receive provider data with a provider subscription logic comprising subscribed providers; (McGarvey [0089] teaches a proprietary and confidential database may be maintained by the healthcare provider and used to inform suggestions regarding which patients should see which providers to optimize the likelihood of a population feeling cared for by a group of available providers in the care network)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Shaya to incorporate receiving responses to the questions, generating and storing data based on the responses, and receiving data of available providers as taught by McGarvey in order to make a better match between patient and provider. See McGarvey [0003]. 
Regarding claim 2, Shaya-McGarvey teaches the computerized medical communications method of claim 1, and McGarvey further teaches wherein the patient account data is received from an external application. (McGarvey [0046] teaches using a mobile application interface where information is received from the user via the interfaces {account data being taught above}).
Regarding claim 3, Shaya-McGarvey teaches the computerized medical communications method of claim 2, and McGarvey further teaches wherein the external application is executed on the patient's mobile computing device. (McGarvey [0046] teaches using a mobile application is implemented on an iOS, Android, or other similar mobile device technology). 
Regarding claim 4, Shaya-McGarvey teaches the computerized medical communications method of claim 1, and McGarvey further teaches wherein the generating of the plurality of questions further includes retrieving provider data and generating a plurality questions relating to providers based on the retrieved provider data. (McGarvey [0033] teaches a care match subsystem or platform 400 that combines a ratings and reputation tool with a personality assessment tool to assist in matching patients with healthcare providers having aligned “personas,” and therefore, giving the providers the highest likelihood of making the patients feel the most cared for; [0045] teaches the rule module 108 may also include a care match module 116 having instructions relating to matching patients 52 with the optimal provider(s) 54, including instructions for implementing [0071] teaches the patients can be directed to care providers based on their training and expertise fitting their specific medical problem, it is currently impossible to allow for patients and providers to be matched up based on prior patterns of care interactions. [0073] a personality assessment (411) may be provided or taken by both patients 52 (412) and healthcare providers 54 (414), as implemented via the personality assessment module 114 (FIG. 2) including a series of simple survey questions (416, 418) to better identify their personality type and their interpersonal communication style(s), or the patients 52 and providers 54 may rate or “tune” preferences along differential scales [0089] In one operational embodiment, a proprietary and confidential database may be maintained by the healthcare provider and used to inform suggestions regarding which patients should see which providers to optimize the likelihood of a population feeling cared for by a group of available providers in the care network)
Regarding claim 5, Shaya-McGarvey teaches the computerized medical communications method of claim 1, and McGarvey further teaches wherein the receiving of response data from the patient further includes receiving a response associated with a provider selected by the patient to provide medical care. (McGarvey [0054] teaches the care network platform 200 may serve as a referral tool to grow a patient's selection of treating healthcare providers 54 and to expose providers 54 to patients 52 on the network platform 200. Adoption of or enrollment in the care network platform 200 may be driven by several means of pushing or pulling a new user (e.g., a patient, a provider, an advocate, etc.))
Regarding claim 7, Shaya-McGarvey teaches the computerized medical communications method of claim 1, and McGarvey further teaches wherein the generated virtual chart data comprises health data provided by the user. (McGarvey [0090] teaches selected questions may be deemed the most important or relevant questions for the patient 52, together with their medical issue and other secondary factors such as social data, clinical data, and payer data, to ensure a positive impact on the patient's health and to result in the patient feeling cared for. The set of personalized health questions may be provided to the healthcare provider prior to the care interaction via an appropriate GUI screen [0091] In another embodiment, the patient 52 may be presented with several personal healthcare or biographical questions via the terminal 68 operating at the patient 52 prior to the tele-health or in-person care interaction, thereby informing the provider 54 of information that may not typically be shared on a standard intake form or when discussing a standard chief complaint. Exemplary pre-care-interaction questions may include, for example: (1) What could we do to make you feel most cared for in your visit today; (2) What worries you the most; and/or (3) How confident are you in managing the medical issue(s) you are currently having?)
Regarding claim 8, Shaya-McGarvey teaches the computerized medical communications method of claim 7, and Shaya further discloses wherein the health data provided by the user is obtained from the patient's mobile computing device. (Shaya [0072] discloses that the patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. [0094] A conference call is then initiated with videoconferencing server 42. Videoconferencing server 42 transmits data to physician device 38 indicating that a call has been initiated. [0099] The patient device 36 can encrypt the received patient diagnostic information and patient identification data, using an https protocol or any other secure protocol. Thus encrypted, the patient identification data and patient diagnostic information can be transmitted to the patient record server 40 (step 1032). Using physician device 38, the physician can access patient record server 40 upon login using permissions-assigned passwords for safety and confidentiality and can retrieve and decrypt the patient diagnostic information which is then displayed on physician device 38 (step 1034). In certain examples, the patient diagnostic information is also transmitted to the patient device 36, where it is decrypted and displayed to the patient. The concurrent transmission of patient diagnostic information from patient device 36 to physician device 38 while the patient device 36 and physician device 38 exchange information to conduct a secure video conference session are in real-time.)
Regarding claim 9, Shaya-McGarvey teaches the computerized medical communications method of claim 1, and Shaya further discloses wherein the method, upon receiving an acceptance of the secure session termination, adds data acquired during the secure session to the virtual chart data. (Shaya [0026] discloses that within 5 days of the second opinion specialist providing a report and uploading it to the portal; and notifying the patient and the referring physician via email of the report).
Regarding claim 10, Shaya-McGarvey teaches the computerized medical communications method of claim 9, and Shaya further discloses wherein the method further comprises providing patient access to the data added after the termination of the secure session. (Shaya [0026] discloses that within 5 days of the second opinion specialist providing a report and uploading it to the portal; and notifying the patient and the referring physician via email of the report [0178] xi. Within 5 days of the consultation, the second opinion specialist fills out a report and uploads it to the portal. Patient and referring physician are notified via email and can access report of findings).
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Shaya further discloses a processor; and a memory communicatively coupled to the processor, the memory comprises: (Shaya [0204] discloses processors with memory coupled to them).
Regarding claim 13, Shaya-McGarvey teaches the computerized medical communication system of claim 11, and McGarvey further teaches wherein the session logic is further configured to generate a session template. (McGarvey [0090] teaches selected questions may be deemed the most important or relevant questions for the patient 52, together with their medical issue and other secondary factors such as social data, clinical data, and payer data, to ensure a positive impact on the patient's health and to result in the patient feeling cared for. The set of personalized health questions may be provided to the healthcare provider prior to the care interaction via an appropriate GUI screen 128.sub.1-n at the user terminal 68 used by the provider 54 (664). During the care interaction, the provider 54 may ask the set of questions (666) and receive answers (668) {where the set of questions to be asked during the interaction is the session template})
Regarding claim 16, Shaya-McGarvey teaches the computerized medical communication system of claim 13, and McGarvey further teaches wherein the one or more machine learning systems utilize the virtual chart data to generate the session template. (McGarvey [0090] teaches the empathetic interaction subsystem 600 provides an ongoing feedback loop and learning process for identifying the patients, provider-patient relationships and matches, personalities, skillsets, price points, and care interaction circumstances that lead to positive care experiences, the subsystem enables a variety of care-improvement methods {the data gathered during the learning feedback loop process is used to generate a session template of questions to ask the patient}).
Regarding claim 17, Shaya-McGarvey teaches the computerized medical communication system of claim 11, and McGarvey further teaches wherein the generated plurality of questions comprises questions relating to providers subscribed to the computerized medical communication system. (McGarvey [0033] teaches a care match subsystem or platform 400 that combines a ratings and reputation tool with a personality assessment tool to assist in matching patients with healthcare providers having aligned “personas,” and therefore, giving the providers the highest likelihood of making the patients feel the most cared for; [0045] The rule module 108 may also include a care match module 116 having instructions relating to matching patients 52 with the optimal provider(s) 54, including instructions for implementing .[0071] While patients can be directed to care providers based on their training and expertise fitting their specific medical problem, it is currently impossible to allow for patients and providers to be matched up based on prior patterns of care interactions. [0073] a personality assessment (411) may be provided or taken by both patients 52 (412) and healthcare providers 54 (414), as implemented via the personality assessment module 114 (FIG. 2) including a series of simple survey questions (416, 418) to better identify their personality type and their interpersonal communication style(s), or the patients 52 and providers 54 may rate or “tune” preferences along differential scales [0089] In one operational embodiment, a proprietary and confidential database may be maintained by the healthcare provider and used to inform suggestions regarding which patients should see which providers to optimize the likelihood of a population feeling cared for by a group of available providers in the care network)
Regarding claim 18, Shaya-McGarvey teaches the computerized medical communication system of claim 11, and McGarvey further teaches wherein the memory further comprises account data associated with the patient. (McGarvey [0090] teaches the selected questions may be deemed the most important or relevant questions for the patient 52, together with their medical issue and other secondary factors such as social data, clinical data, and payer data, to ensure a positive impact on the patient's health and to result in the patient feeling cared for. The set of personalized health questions may be provided to the healthcare provider prior to the care interaction via an appropriate GUI screen [0091] In another embodiment, the patient 52 may be presented with several personal healthcare or biographical questions via the terminal 68 operating at the patient 52 prior to the tele-health or in-person care interaction, thereby informing the provider 54 of information that may not typically be shared on a standard intake form or when discussing a standard chief complaint. Exemplary pre-care-interaction questions may include, for example: (1) What could we do to make you feel most cared for in your visit today; (2) What worries you the most; and/or (3) How confident are you in managing the medical issue(s) you are currently having? [0039] teaches the databases 82, 84, 86, 88 may include any suitable type of application or data structure that may be configured as a data repository)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaya-McGarvey in view Salazar et al. (US 2016/0371439). 
Regarding claim 6, Shaya-McGarvey teaches the computerized medical communications method of claim 5, but does not appear to explicitly teach wherein the method, in response to receiving a provider selection response, further generates an electronic communication to the provider configured to elicit the generation of a secured session between the provider and the patient. However, Salazar teaches it is old and well-known in the art of patient-provider matching wherein the method, in response to receiving a provider selection response, further generates an electronic communication to the provider configured to elicit the generation of a secured session between the provider and the patient. (Salazar [0014] In one embodiment, patient matching system 140 scores and ranks matching providers to determine a provider to service the match request. Patient matching system 140 may send match notifications or confirmation requests to patient devices 110 and provider devices 120. {to elicit the generation of a session is interpreted as intended use}). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Shaya-McGarvey to incorporate generating a communication to send to the provider after a provider is selected as taught in Salazar in order to notify the provider so they may then communicate together. See Salazar [0010]. 
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya-McGarvey in view of Schoenberg (US 2012/0296667). 
Regarding claim 12, Shaya-McGarvey teaches the computerized medical communication system of claim 11, but does not appear to explicitly teach wherein the plurality of questions are further configured for determining one or more symptoms from the patient. However, Schoenberg teaches it is old and well-known in the art of healthcare data processing wherein the plurality of questions are further configured for determining one or more symptoms from the patient. (Schoenberg [0086] teaches asking questions during an intake stage that covers topics about the patient’s medical condition and issues, such as, where they have pain in their body or if they are having trouble sleeping).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Shaya-McGarvey to incorporate questions to determine patient symptoms as taught by Schoenberg in order to determine the appropriate provider and service required for the patient’s needs. See Schoenberg [0007]. 
Regarding claim 14, Shaya-McGarvey-Schoenberg teaches the computerized medical communication system of claim 12, and McGarvey further teaches wherein the session template is generated utilizing one or more machine learning systems. (McGarvey [0090] teaches the empathetic interaction subsystem 600 provides an ongoing feedback loop and learning process for identifying the patients, provider-patient relationships and matches, personalities, skillsets, price points, and care interaction circumstances that lead to positive care experiences, the subsystem enables a variety of care-improvement methods {which as discussed above in [0087] the feedback loop utilizes machine learning algorithms to enhance the user’s experience in the matching process}).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shaya-McGarvey in view of  Amazon Web Services (March 1, 2019, “Machine Learning on AWS”) (hereafter AWS). 
Regarding claim 15, Shaya-McGarvey teaches the computerized medical communication system of claim 13, wherein one or more of the machine learning systems is a third-party system. (AWS pg. 1 teaches outsourcing machine learning to the third-party of AWS to implement)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Shaya-McGarvey to incorporate a third-party machine learning system as taught by AWS in order to reduce costs of building a new system rather than using one that is readily available and highly accurate. See AWS pg. 1. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya-McGarvey in view of Cropper et al. (US 2014/0324981).
Regarding claim 19, Shaya-McGarvey teaches the computerized medical communication system of claim 18, but does not appear to explicitly teach wherein the account data comprises at least patient credit data. However, Cropper teaches it is old and well-known in the art of payment structures wherein the account data comprises at least patient credit data (Cropper [0059] teaches the patient account including a subscription or fees that they have paid to use the video/media service {the subscription/fees is construed as the account data comprising of credit data).
Therefore, it would have been obvious to one of ordinary skill in the art of payment structures, before the effective filing date of the claimed invention, to modify the Shaya-McGarvey to incorporate credit data being included in the account data as taught by Cropper in order to charge the patient for the services used. See Cropper [0058].  
Regarding claim 20, Shaya-McGarvey-Cropper teaches the computerized medical communication system of claim 19, and Cropper further teaches wherein the patient credit data can be deducted by the session logic upon successful termination of a secure session. (Cropper [0059] teaches the patient account including a subscription or fees that they have paid to use the video/media service. The subscription can be reduced based on the user’s use of the services like video viewing. {construed as reducing the subscription after use of the media services, where the termination of a secure session is taught above}). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686   

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686